Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Chiu (“Hollowing and reinforcing 3D CAD models and representing multiple material objects for rapid prototyping”) is made of record as describing a related method of constructing a ray-cast mesh representation of an object by using ray-casting on a preliminary digital 3D model of the object; and converting the preliminary digital 3D model of the object into the printable 3D model of the object by adding, to the preliminary digital 3D model of the object, an interior surface that is based on the ray-cast mesh representation. However, none of the cited art teaches or suggests the ray-casting comprises: constructing a first portion using cylindrical coordinates and a second portion using spherical coordinates to model the object. Myers et al. (U.S. PGPUB 20160180512) disclose the use of cylindrical coordinates and spherical coordinates; however, Myers et al. do not disclose the use of cylindrical coordinates and spherical coordinates for ray-casting and modeling different portions of an object. Jin et al. (U.S. PGPUB 20130120375) disclose spherical and cylindrical coordinates for modeling an object; however, Jin et al. do not disclose the use of said coordinates in the context of ray-casting. Matsumoto (U.S. PGPUB 20080012858) discloses the use of a cylindrical coordinate system for ray-casting; however, Matsumoto does not disclose modeling different portions of the object using cylindrical coordinates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
9/20/21